UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x                2/20/2020
UNITED STATES OF AMERICA,                                           :
                                                                    :
                                          Government,               :   18-CR-759 (RMB)
                                                                    :   ORDER
                       -against-                                    :
                                                                    :
JAMES MOORE,                                                        :
                                                                    :
                                          Defendant.                :
-------------------------------------------------------------------x


          Upon the application of GEOFFREY S. BERMAN, United States Attorney for the

Southern District of New York, by Assistant United States Attorneys Vladislav Vainberg and

Martin Bell, and with the informed consent of Mr. Moore and his counsel, that the Court endorse

the recommendation of Dr. Miriam Kissin, as expressed in the Forensic Report, dated January 6,

2020 that the defendant James Moore forthwith be hospitalized by the Federal Bureau of Prisons

for a period of time not to exceed four months for further evaluation, consultation with and among

Mr. Moore and his counsel, and with the goal of restoring Mr. Moore’s competency to participate

in sentencing proceedings, pursuant to 18 U.S.C. § 4241(d),

          IT IS ORDERED that the Bureau of Prisons forthwith designate a facility and hospitalize

Mr. Moore for a period of time not to exceed four months until his mental condition is so improved

that sentencing may proceed. It is recommended this hospitalization and treatment occur at FMC

Butner.

          IT IS FURTHER ORDERED that the Bureau of Prisons report the results of its evaluation

and treatment of Mr. Moore to the Court within a reasonable period of time after the conclusion of

said evaluation.
       IT IS FURTHER ORDERED that the Clerk of Court is respectfully requested to forthwith

forward a copy of this Order to the U.S. Marshal Service.


Dated: February 20, 2020                             ________________________________
       New York, New York                            Honorable Richard M. Berman
                                                     United States District Judge




                                                2
